Exhibit 10.11

PLEDGE AND SECURITY AGREEMENT

PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of 29th day of June,
2012 by CHT SL IV HOLDING, LLC, a Delaware limited liability company, having its
principal place of business at c/o CHT Partners, LP, CNL Center at City Commons,
450 South Orange Avenue, Orlando, Florida 32801 (“Borrower”) in favor of RCG LV
DEBT IV NON-REIT ASSETS HOLDINGS, LLC, a Delaware limited liability company,
having an address at 7 Penn Plaza, Suite 512, New York, New York 10001 as Lender
(“Lender”).

RECITALS

WHEREAS, Mortgage Lender (as defined in the Loan Agreement) has made one or more
loans in the aggregate principal amount of $125,000,000.00 to Mortgage Borrower
(as defined in the Loan Agreement) evidenced and secured by the Mortgage Loan
Documents (as defined in the Loan Agreement);

WHEREAS, Borrower owns 55.0212% of the membership interests in JV (defined
below);

WHEREAS, Borrower has requested Lender to make a loan to it in the principal
amount of $40,000,000.00 (the “Loan”) evidenced by the Note (as defined in the
Loan Agreement (defined below));

WHEREAS, it is a condition precedent to the obligation of Lender to make the
Loan to Borrower, as borrower under the Loan Agreement, that Borrower shall have
executed and delivered this Agreement to Lender;

NOW, THEREFORE, in consideration of the premises and to induce Lender to make
the Loan and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower hereby agrees with Lender as follows:

1. Defined Terms. As used in this Agreement, the following terms have the
meanings set forth in or incorporated by reference below. All other capitalized
terms not otherwise defined herein shall have the respective meanings given to
such terms in the hereinafter referred to Loan Agreement or, if not defined
therein, in the hereinafter referred to Code:

“Agreement” means this Pledge and Security Agreement, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Article 8 Matter” means any action, decision, determination or election by
Issuer or its member(s) that its membership interests or other equity interests,
or any of them, be, or cease to be, a “security” as defined in and governed by
Article 8 of the Uniform Commercial Code, and all other matters related to any
such action, decision, determination or election.

“Borrower” shall have the meaning set forth in the Preamble hereto.



--------------------------------------------------------------------------------

“Code” means the Uniform Commercial Code from time to time in effect in the
State of New York or the State of Delaware, as applicable.

“Collateral” shall have the meaning set forth in Section 2 hereof.

“Debt” shall have the meaning set forth in the Loan Agreement.

“Delivered Certificates” shall have the meaning set forth in Section 3.

“Event of Default” shall have the meaning set forth in the Loan Agreement.

“Issuer” shall have the meaning set forth in the definition of “Pledged
Interests”.

“Issuer Formation Agreement” means the Organizational Documents of Issuer.

“JV” shall man CHTSun Partners IV, LLC, a Delaware limited liability company

“Lender” shall have the meaning set forth in the Preamble hereto, together with
its successors and assigns.

“Lien” shall have the meaning set forth in the Loan Agreement.

“Loan” shall have the meaning set forth in the Recitals.

“Loan Agreement” means the Mezzanine Loan Agreement of even date herewith
between Borrower and Lender.

“Loan Documents” means the Note, the Loan Agreement, this Agreement, the UCC-1
Financing Statements and the other documents and instruments entered into in
connection with the Loan.

“Mortgage Borrower” has the meaning ascribed to such term in the Recitals.

“Mortgage Lender” shall have the meaning set forth in the Recitals hereto.

“Mortgage Loan Documents” has the meaning ascribed to such term in the Recitals.

“Organizational Documents” shall have the meaning set forth in the Loan
Agreement.

“Pledged Interests” means all limited liability company membership interests,
partnership interests, capital stock or other equity interests of, and all other
right, title and interest now owned or hereafter acquired by Borrower in and to,
each entity described on Schedule I attached hereto (each such entity,
individually or collectively, as the context may require, hereinafter referred
to as an “Issuer”), together with (a) all additional membership interests,
partnership interests, capital stock or other equity interests in each Issuer
owned by Borrower and options, warrants, and other rights now or hereafter
acquired by Borrower in respect of such membership interests, partnership
interests, capital stock or other equity interests (whether in connection with
any capital increase, recapitalization, reclassification, or reorganization of
each Issuer or otherwise) and all other property, rights or instruments of any
description at any time issued or

 

2



--------------------------------------------------------------------------------

issuable as an addition to or in substitution for such membership interests,
partnership interests, capital stock or other equity interests owned by
Borrower; (b) all certificates, instruments, or other writings representing or
evidencing interests in each Issuer owned by Borrower, and all accounts and
general intangibles arising out of, or in connection with, the interests in any
Issuer owned by Borrower; (c) any and all moneys or property due and to become
due to Borrower now or in the future in respect of the interests in each Issuer,
or to which Borrower may now or in the future be entitled in its capacity as a
member, partner, shareholder or other equity holder of the Issuer, whether by
way of a dividend, distribution, return of capital or otherwise; (d) all other
claims which Borrower now has or may in the future acquire in its capacity as a
member, partner, shareholder or other equity holder of any Issuer against any
Issuer and its property; and (e) all rights of Borrower under each Issuer
Formation Agreement applicable to each Issuer (and all other agreements, if any,
to which Borrower is a party from time to time which relate to its ownership of
the interests in each Issuer), including, without limitation, all voting and
consent rights of Borrower arising thereunder or otherwise in connection with
Borrower’s ownership of the interests in each Issuer.

“Proceeds” shall mean (i) Borrower’s share, right, title and interest in and to
all distributions, monies, fees, payments, compensations and proceeds now or
hereafter becoming due and payable to Borrower by each applicable Issuer with
respect to the Pledged Interests whether payable as profits, distributions,
asset distributions, repayment of loans or capital or otherwise and including
all “proceeds” as such term is defined in Section 9-102(a)(64) of the Code;
(ii) all contract rights, general intangibles, claims, powers, privileges,
benefits and remedies of Borrower relating to the foregoing; and (iii) all cash
or non-cash proceeds of any of the foregoing.

“UCC Financing Statements” shall mean the UCC financing statement delivered in
connection with the Pledge Agreement and the other Loan Documents and filed in
the applicable filing offices.

Terms used herein but not otherwise defined herein shall have the respective
meanings ascribed to them in the Loan Agreement.

2. Pledge; Grant of Security Interest. Borrower hereby pledges and grants to
Lender, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Debt, a first priority security interest in all of Borrower’s
right, title and interest to the following (the “Collateral”):

(i) all Pledged Interests;

(ii) all right, title and interest of Borrower in, to and under any policy of
insurance payable by reason of loss or damage to the Pledged Interests and any
other Collateral;

(iii) all “accounts”, “general intangibles”, “instruments” and “investment
property” (in each case as defined in the Code) constituting or relating to the
foregoing; and

 

3



--------------------------------------------------------------------------------

(iv) any Net Liquidation Proceeds After Debt Service (as defined in the Loan
Agreement); and

(v) to the extent not otherwise part of the Pledged Interests, all Proceeds,
income and profits thereof and all property received in exchange or substitution
thereof, of any of the foregoing property of Borrower.

Each Issuer has evidenced its acknowledgement and consent to the pledge and
grant given hereby, by execution and delivery of an Acknowledgement and Consent
in the form attached hereto as Exhibit A.

3. Representations and Warranties. Borrower represents and warrants as of the
date hereof that:

(a) no authorization, consent of or notice to any other Person (including,
without limitation, any member, partner, shareholder or creditor of Borrower or
Issuer) that has not been obtained, is required in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
including, without limitation, the assignment and transfer by Borrower of any of
the Collateral to Lender or the subsequent transfer thereof by Lender pursuant
to the terms hereof;

(b) the Pledged Interests constitute fifty-five percent (55%) of the issued and
outstanding equity interests in JV;

(c) Borrower is the sole record and beneficial owner of, and has good and
marketable title to, the Pledged Interests free of any and all Liens or options
in favor of, or claims of, any other Person, except the Lien created by this
Agreement and the Pledged Interests have not previously been assigned, sold,
transferred, pledged or encumbered (except pursuant to this Agreement);

(d) the exact legal name of Borrower is set forth on Schedule I attached hereto;

(e) other than those certificates delivered to Lender pursuant to this
Agreement, copies of which are attached hereto as Schedule III (the “Delivered
Certificates”), there currently exist no certificates, instruments or writings
representing the Pledged Interests (other than with respect to any pledge of
capital stock hereunder) except for the Issuer Formation Agreements. However, to
the extent that in the future there exist any such certificates, instruments or
writings, Borrower shall deliver all such certificates, instruments or writings
to Lender;

(f) the equity interests in each Issuer have been validly issued and fully paid
for as provided in the applicable Issuer Formation Agreements;

(g) there are no options, warrants or other agreements (other than the
applicable Issuer Formation Agreement) with respect to the Collateral
outstanding;

(h) with respect to any Issuer that is a corporation, simultaneously with the
delivery of this Pledge Agreement, Borrower is delivering to Lender all
instruments and stock certificates representing the Collateral, together with
stock powers duly executed in blank by Borrower;

 

4



--------------------------------------------------------------------------------

(i) Schedule II states Borrower’s (1) exact legal name as indicated on the
public record in Borrower’s jurisdiction of organization, (2) type of entity,
(3) organizational identification number, (4) principal place of business and
chief executive office, (5) jurisdiction of incorporation or formation, (6) name
under which Borrower does business, if other than its legal name, and
(7) address for the past six years, or if less, the date since which it has been
so located;

(j) all Collateral which constitutes a “security” (under the applicable version
of the Code) has been delivered to Lender; and

(k) upon the filing of the UCC-1 financing statement referred to herein with the
Delaware Secretary of State and the delivery of the Delivered Certificates to
Lender, the Lien granted pursuant to this Agreement will constitute a valid,
perfected Lien on the Collateral and related Proceeds in such jurisdiction,
enforceable against all creditors of Borrower and any Persons purporting to
purchase any Collateral and related Proceeds from Borrower.

4. Covenants. Borrower covenants and agrees with Lender that, from and after the
date of this Agreement until the Debt (exclusive of any indemnification or other
obligations which are expressly stated in any of the Loan Documents to survive
satisfaction of the Note) is paid in full:

(a) Acknowledgements of Parties. If Borrower shall, as a result of its ownership
of the Pledged Interests, become entitled to receive or shall receive an
ownership or equity certificate (including, without limitation, any certificate
representing a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights, whether in addition to, in substitution of,
as a conversion of, or in exchange for any of the Pledged Interests, or
otherwise in respect thereof, Borrower shall accept the same as Lender’s agent,
hold the same in trust for Lender and deliver the same forthwith to Lender in
the exact form received, duly endorsed by Borrower to Lender, if required,
together with an undated ownership interest power covering such certificate duly
executed in blank and with, if Lender so requests, signature guaranteed, to be
held by Lender hereunder as additional security for the Debt. Any sums paid upon
or in respect of the Pledged Interests upon the liquidation or dissolution of
any Issuer shall be paid over to Lender to be held by it hereunder as additional
security for the Debt, and in case any distribution of capital shall be made on
or in respect of the Pledged Interests or any property shall be distributed upon
or with respect to the Pledged Interests pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall be delivered to Lender to be held by
it, subject to the terms hereof, as additional security for the Debt. If any
sums of money or property so paid or distributed in respect of the Pledged
Interests shall be received by Borrower, Borrower shall, until such money or
property is paid or delivered to Lender, hold such money or property in trust
for Lender, segregated from other funds of Borrower, as additional security for
the Debt.

(b) Without the prior written consent of Lender, Borrower shall not, directly or
indirectly (i) vote to enable, or take any other action to permit, any Issuer to
issue any equity interests or to issue any other securities convertible into or
granting the right to purchase or exchange for any equity interests in such
Issuer, or (ii) except as permitted by the Loan

 

5



--------------------------------------------------------------------------------

Agreement, sell, assign, transfer, exchange or otherwise dispose of, or grant
any option with respect to, the Collateral, or (iii) create, incur, authorize or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Collateral, or any interest therein, except for the Lien
provided for by this Agreement and any option expressly granted under the Issuer
Formation Agreement with respect to the Pledged Interests. Borrower shall defend
the right, title and interest of Lender in and to the Collateral against the
claims and demands of all Persons whomsoever.

(c) At any time and from time to time, upon the written request of Lender, and
at the sole expense of Borrower, Borrower shall promptly and duly give, execute,
deliver file and/or record such further instruments and documents and take such
further actions as Lender may reasonably request for the purposes of obtaining,
creating, perfecting, validating or preserving the full benefits of this
Agreement and of the rights and powers herein granted including without
limitation filing UCC financing or continuation statements, provided that the
amount of the Debt shall not be increased thereby. Borrower hereby authorizes
Lender to file any such financing statement or continuation statement without
the signature of Borrower to the extent permitted by law. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any promissory note, other instrument or chattel paper, such note, instrument
or chattel paper shall be promptly delivered to Lender, duly endorsed in a
manner satisfactory to Lender, to be held as Collateral pursuant to this
Agreement.

(d) Borrower shall not amend or modify the applicable Issuer Formation Agreement
in any respect other than in accordance with the Loan Agreement.

(e) Borrower will furnish to Lender from time to time statements and schedules
further identifying and describing the Pledged Interests and such other reports
in connection with the Pledged Interests as Lender may reasonably request, all
in reasonable detail.

(f) Borrower will not (A) change the location of its chief executive office or
principal place of business from that specified in Schedule II, (B) change its
name, identity or structure, or (C) reorganize under the laws of another
jurisdiction, unless, in each case, (i) it shall have given thirty (30) days’
prior written notice to such effect to Lender, (ii) all action reasonably
necessary or advisable, in Lender’s opinion, to protect and perfect the Liens
and security interests intended to be created hereunder with respect to the
Pledged Interests shall have been taken and (iii) it shall have provided Lender
with an updated “Eagle 9” UCC Policy or other comparable UCC insurance policy
acceptable to Lender.

(g) Borrower shall pay, and save Lender harmless from, any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes (which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

(h) With respect to any Pledged Interests that are not capital stock in a
corporation, Borrower shall not permit the applicable Issuer to opt out of
Article 8 of the Code without Lender’s prior written consent.

 

6



--------------------------------------------------------------------------------

(i) Borrower shall not enter into any agreement whereby it transfers or cedes
its voting rights in any Issuer or otherwise restricts its voting rights in any
way.

(j) Borrower shall promptly deliver to Lender, or cause the Issuer or any other
entity issuing the Collateral to deliver directly to Lender, share certificates
or other instruments representing any Collateral acquired or received after the
date of this Pledge Agreement with a stock or bond power duly executed by
Borrower in the form reasonably acceptable to Lender. If at any time Lender
notifies Borrower that it requires additional stock or bond powers endorsed in
blank, Borrower shall promptly execute in blank and deliver the requested stock
power to the requesting party.

(k) Borrower shall notify Lender of any contemplated change to the information
provided on Schedule II hereof, at least thirty (30) days prior to such change
taking effect.

5. Certain Understandings of Parties; Registration of Pledge; Control of Pledged
Collateral, Etc.

(a) The parties acknowledge and agree that each of the Pledged Interests is a
“security” (as defined in Section 8-102(a) and Section 8-103 of the Code). The
parties further acknowledge and agree that the Pledged Interests are not and
will not be investment company securities within the meaning of Section 8-103 of
the Code.

(b) Registration of Pledge; Control of Collateral. Notwithstanding the
foregoing, to better assure the perfection of the security interest of Lender in
the Pledged Interests concurrently with the execution and delivery of this
Agreement, Borrower shall send written instructions in the form of Exhibit B
hereto to the applicable Issuer, and shall cause such Issuer to, and each such
Issuer shall, deliver to Lender the Confirmation Statement and Instruction
Agreement in the form of Exhibit C hereto pursuant to which such Issuer will
confirm that it has registered the pledge effected by this Agreement on its
books and agrees to comply with the instructions of Lender in respect of the
Pledged Interests without further consent of Borrower or any other Person.
Notwithstanding anything in this paragraph, neither the written instructions nor
the Confirmation Statement and Instruction Agreement shall be construed as
expanding the rights of Lender to give instructions with respect to the
Collateral beyond such rights set forth in this Agreement.

(c) In the event that Lender assigns its interest in the Loan in accordance with
the Loan Agreement, Borrower will promptly execute and deliver or cause each
Issuer to execute and deliver, as applicable, revised versions of the documents
attached as Exhibits A through and including C hereto in favor of the assignee
thereof.

(d) Irrevocable Proxy. Solely with respect to Article 8 Matters, Borrower hereby
irrevocably grants and appoints Lender, from the date of this Agreement until
the termination of this Agreement in accordance with its terms, as Borrower’s
true and lawful proxy, for and in Borrower’s name, place and stead to vote the
Pledged Interests in Issuer by, whether directly or indirectly, beneficially or
of record, now owned or hereafter acquired, with respect to such Article 8
Matters. The proxy granted and appointed in this Section 5(d) shall include the
right to sign Borrower’s name (as a member of Issuer) to any consent,
certificate or other document

 

7



--------------------------------------------------------------------------------

relating to an Article 8 Matter and the Pledged Interests that applicable law
may permit or require, to cause the Pledged Interests to be voted in accordance
with the preceding sentence. Borrower hereby represents and warrants that there
are no other proxies and powers of attorney with respect to an Article 8 Matter
and the Pledged Interests that Borrower may have granted or appointed. Borrower
will not give a subsequent proxy or power of attorney or enter into any other
voting agreement with respect to the Pledged Interests with respect to any
Article 8 Matter and any attempt to do so with respect to an Article 8 Matter
shall be void and of no effect.

The proxies and powers granted by Borrower pursuant to this Agreement are
coupled with an interest, are irrevocable and are given to secure the
performance of Borrower’s obligations.

6. Cash Dividends; Voting Rights. Unless an Event of Default shall have occurred
and is continuing, Borrower shall be permitted to receive all profits, losses,
income, surplus, return on capital and equity interest distributions paid in the
normal course of business of the applicable Issuer and to exercise all voting,
consent, administration, management and other powers, rights and remedies of
Borrower with respect to the Pledged Interests, provided that no vote shall be
cast or right exercised or other action taken which, in Lender’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Loan Agreement, the Note, this
Agreement or any other Loan Documents.

7. Rights of Lender.

(a) If an Event of Default shall occur and be continuing, Lender shall have the
right to receive any and all income, distributions, proceeds or other property
received or paid in respect of the Pledged Interests or other Collateral and
make application thereof to the Debt, in such order as Lender, in its sole
discretion, may elect, in accordance with the Loan Documents. If an Event of
Default shall occur and be continuing, then all such Pledged Interests at
Lender’s option, shall be registered in the name of Lender or its nominee (if
not already so registered), and Lender or its nominee may thereafter exercise
(i) all voting and all equity and other rights pertaining to the Pledged
Interests and (ii) any and all rights of conversion, exchange, and subscription
and any other rights, privileges or options pertaining to such Pledged Interests
as if it were the absolute owner thereof (including, without limitation, the
right to exchange at its discretion any and all of the Pledged Interests upon
the merger, consolidation, reorganization, recapitalization or other fundamental
change in the organizational structure of any Issuer or upon the exercise by
Borrower or Lender of any right, privilege or option pertaining to such Pledged
Interests, and in connection therewith, the right to deposit and deliver any and
all of the Pledged Interests with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as it may
determine), all without liability except to account for property actually
received by it, but Lender shall have no duty to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

(b) The rights of Lender under this Agreement shall not be conditioned or
contingent upon the pursuit by Lender of any right or remedy against Borrower or
against any other Person which may be or become liable in respect of all or any
part of the Debt or against any other security therefor, guarantee thereof or
right of offset with respect thereto. Lender shall not be

 

8



--------------------------------------------------------------------------------

liable for any failure to demand, collect or realize upon all or any part of the
Collateral or for any delay in doing so, nor shall it be under any obligation to
sell or otherwise dispose of any Collateral upon the request of Borrower or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.

(c) Upon satisfaction in full of the Debt and payment of all amounts owed on the
Note, Lender’s rights under this Agreement shall terminate and Lender shall
execute and deliver to Borrower UCC-3 termination statements or similar
documents and agreements to terminate all of Lender’s rights under this
Agreement and all other Loan Documents (other than those rights expressly stated
in the Loan Documents to survive termination) and to return any shares of
capital stock (or other certificates evidencing the Pledged Interests) pledged
pursuant to the terms hereof and in the possession of Lender.

(d) Borrower also authorizes Lender, at any time and from time to time, to
execute, in connection with the sale provided for herein, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral.

(e) The powers conferred on Lender hereunder are solely to protect Lender’s
interest in the Collateral and shall not impose any duty upon Lender to exercise
any such powers. Lender shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or Lender shall be responsible to Borrower
for any act or failure to act hereunder, except for its or their gross
negligence or willful misconduct.

(f) If Borrower fails to perform or comply with any of its agreements contained
herein and Lender, as provided for by the terms of this Agreement, shall itself
perform or comply, or otherwise cause performance or compliance, with such
agreements, the reasonable expenses of Lender incurred in connection with such
performance or compliance, together with interest at the Default Rate if such
expenses are not paid on demand, shall be payable by Borrower to Lender on
demand and shall constitute obligations secured hereby.

8. Remedies. If an Event of Default shall occur and is continuing, Lender may
exercise, in addition to all other rights and remedies granted in this Agreement
and in any other instrument or agreement securing, evidencing or relating to the
Debt:

(a) all rights and remedies of a secured party under the Code in effect in each
applicable jurisdiction and such additional rights and remedies to which a
secured party is entitled at law or in equity, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if
Lender were the sole and absolute owner thereof (and Borrower agrees to take all
such action as may be reasonably appropriate to give effect to such right);

(b) Lender may make any reasonable compromise or settlement deemed desirable
with respect to any of the Collateral and may extend the time of payment,
arrange for payment in installments, or otherwise modify the terms of, any of
the Collateral;

(c) Lender in its discretion may, in its name or in the name of Borrower or
otherwise, demand, sue for, collect, direct payment of or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so.

 

9



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, Lender, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below or otherwise
required hereby) to or upon Borrower, any Issuer or any other Person (all and
each of which demands, presentments, protests, advertisements and notices, or
other defenses, are hereby waived to the extent permitted under applicable law),
may in such circumstances forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may forthwith sell, assign,
give option or options to purchase or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, in the over-the-counter
market, at any exchange, broker’s board or office of Lender or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best in its sole discretion, for cash or on credit or for future delivery
without assumption of any credit risk. Lender shall have the right, without
notice or publication, to adjourn any public or private sale or cause the same
to be adjourned from time to time by announcement at the time and place fixed
for such sale, and any such sale may be made at any time or place to which the
same may be adjourned without further notice. Lender shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption of Borrower, which right or
equity of redemption is hereby waived or released. Lender shall apply any
Proceeds from time to time held by it and the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of Lender hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Debt, in such order as specified in Section 9-615 of the
Code, and only after such application and after the payment by Lender of any
other amount required by any provision of law, including, without limitation,
Sections 9-610 and 9-615 of the Code, need Lender account for the surplus, if
any, to Borrower. To the extent permitted by applicable law, Borrower waives all
claims, damages and demands it may acquire against Lender arising out of the
exercise by Lender of any of its rights hereunder, except for any claims,
damages and demands it may have against Lender arising from the willful
misconduct, bad faith or gross negligence of Lender or its affiliates, or any
agents or employees of the foregoing. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) days before such sale or other
disposition.

(d) The rights, powers, privileges and remedies of Lender under this Agreement
are cumulative and shall be in addition to all rights, powers, privileges and
remedies available to Lender at law or in equity. All such rights, powers and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing the rights of Lender hereunder.

9. Private Sales. (a) Borrower recognizes that Lender may be unable to effect a
public sale of any or all of the Pledged Interests, by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of

 

10



--------------------------------------------------------------------------------

purchasers which will be obliged to agree, among other things, to acquire such
securities for their own account for investment and not with a view to the
distribution or resale thereof. Borrower acknowledges and agrees that any such
private sale may result in prices and other terms less favorable to Lender than
if such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall not be deemed to have been made in a
commercially unreasonable manner solely by virtue of being a private sale.
Lender shall be under no obligation to delay a sale of any of the Pledged
Interests for the period of time necessary to permit any Issuer or Borrower to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if any Issuer or
Borrower would agree to do so.

(b) Borrower further shall use its best efforts to do or cause to be done all
such other acts as may be reasonably necessary to make any sale or sales of all
or any portion of the Pledged Interests pursuant to this Section 9 valid and
binding and in compliance with any and all other requirements of applicable law.
Borrower further agrees that a breach of any of the covenants contained in this
Section 9 will cause irreparable injury to Lender, that Lender has no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 9 shall be specifically enforceable
against Borrower and Borrower hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Loan Agreement, or any
defense relating to Lender’s willful misconduct, bad faith or gross negligence.

(c) Lender shall not incur any liability as a result of the sale of any
Collateral, or any part thereof, at any private sale conducted in a commercially
reasonable manner, it being agreed that some or all of the Collateral is or may
be of one or more types that threaten to decline speedily in value and that are
not customarily sold in a recognized market. Borrower hereby waives any claims
against Lender arising by reason of the fact that the price at which any of the
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Debt, even if Lender accepts the first offer received and does not
offer any Collateral to more than one offeree, provided that Lender has acted in
a commercially reasonable manner in conducting such private sale.

(d) Section 9-610 of the Code states that Lender is able to purchase the Pledged
Interests only if they are sold at a public sale. Lender has advised Borrower
that SEC staff personnel have issued various No-Action Letters describing
procedures which, in the view of the SEC staff, permit a foreclosure sale of
securities to occur in a manner that is public for purposes of Article 9 of the
Code, yet not public for purposes of Section 4(2) of the Securities Act of 1933.
The Code permits Borrower to agree on the standards for determining whether
Lender has complied with its obligations under Article 9 of the Code. Pursuant
to the Code, Borrower specifically agrees (x) that it shall not raise any
objection to Lender’s purchase of the Pledged Interests (through bidding on the
obligations or otherwise) and (y) that a foreclosure sale conducted in
conformity with the principles set forth in the No-Action Letters (i) shall be
considered to be a “public” sale for purposes of the Code; (ii) will be
considered commercially reasonable notwithstanding that Lender, has not
registered or sought to register the Pledged Interests under the Securities
Laws, even if Borrower or the applicable Issuer agrees to pay all costs of the
registration process and (iii) shall be considered to be commercially reasonable
notwithstanding that Lender purchases the Pledged Interests at such a sale.

 

11



--------------------------------------------------------------------------------

(e) Borrower agrees that Lender shall not have any general duty or obligation to
make any effort to obtain or pay any particular price for any Pledged Interests
or other Collateral sold by Lender pursuant to this Agreement. Lender, may, in
its sole discretion, among other things, accept the first offer received, or
decide to approach or not to approach any potential purchasers. Without in any
way limiting Lender’s right to conduct a foreclosure sale in any manner which is
considered commercially reasonable, Borrower hereby agrees that any foreclosure
sale conducted in accordance with the following provisions shall be considered a
commercially reasonable sale and hereby irrevocably waives any right to contest
any such sale:

(i) Lender conducts the foreclosure sale in the State of New York,

(ii) The foreclosure sale is conducted in accordance with the laws of the State
of New York,

(iii) Not more than ten (10) days before, and not less than five (5) days in
advance of the foreclosure sale, Lender notifies Borrower at the address set
forth herein of the time and place of such foreclosure sale,

(iv) The foreclosure sale is conducted by an auctioneer licensed in the State of
New York and is conducted in front of the New York Supreme Court located in New
York City or such other New York State Court having jurisdiction over the
Collateral on any Business Day between the hours of 9 a.m. and 5 p.m.,

(v) The notice of the date, time and location of the foreclosure sale is
published in the New York Times or Wall Street Journal (or such other newspaper
widely circulated in New York, New York) for seven (7) consecutive days prior to
the date of the foreclosure sale, and

(vi) Lender sends notification of the foreclosure sale to all secured parties
identified as a result of a search of the UCC financings statements in the
filing offices located in the State of Delaware conducted not later than twenty
(20) days and not earlier than thirty (30) days before such notification date.

10. Limitation on Duties Regarding Collateral. Lender’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the Code or otherwise, shall be to use
reasonable care. Borrower hereby agrees that Lender shall be deemed to have used
reasonable care with respect to Collateral in its possession if it deals with
such Collateral in the same manner as Lender deals with similar securities and
property for its own account. Neither Lender nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
Borrower or otherwise.

11. Financing Statements; Other Documents. On the date hereof, Borrower
(a) shall deliver to Lender the Delivered Certificates and (b) hereby authorizes
Lender to file UCC-1

 

12



--------------------------------------------------------------------------------

financing statements with respect to the Collateral. Borrower agrees to deliver
any other document or instrument which Lender may reasonably request with
respect to the Collateral for the purposes of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.

12. Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to Lender, Lender is hereby appointed, which appointment as
attorney-in-fact is irrevocable and coupled with an interest, the
attorney-in-fact of Borrower for the purpose of carrying out the provisions of
this Agreement or the Loan Agreement and taking any action in connection
therewith and executing any instruments which Lender may deem reasonably
necessary or advisable to accomplish the purposes hereof including, without
limitation:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (a) above;

(c) to file any claims or take any action or institute any proceedings that the
Lender may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Lender, with respect to any of
the Collateral;

(d) to execute, in connection with the sale provided for in Section 8 or 9 any
endorsement, assignments, or other instruments of conveyance or transfer with
respect to the Collateral, including, without limitation, to transfer or cause
the transfer of the Collateral, or any part thereof, on the books of the Issuer
or other entity issuing such Collateral, to the name of Lender or any nominee;
and

(e) to affix to any certificates and documents representing the Collateral the
stock powers delivered with respect thereto.

Lender hereby agrees only to exercise the power of attorney powers set forth in
this Section 12 only upon the occurrence and during the continuation of an Event
of Default.

If so requested by Lender, Borrower shall ratify and confirm any such sale or
transfer by executing and delivering to Lender at Borrower’s expense all proper
deeds, bills of sale, instruments of assignment, conveyance of transfer and
releases as may be designated in any such request.

13. Control. If, in order to maintain a perfected security interest in the
Pledged Interests, Lender must perfect through “control” the security interest
in the Pledged Interests as securities governed by Article or Division 8 of the
Code (“Division 8”), Borrower agrees, at any time promptly following written
request therefor from Lender, to exercise any rights it may have under the
Issuer Formation Agreement, to cause the Issuer to modify the applicable Issuer
Formation Agreement to provide that the ownership interests in JV are securities
governed by Division 8 and to enter into a control agreement with Lender with
respect thereto (pursuant to which JV shall agree, upon receipt of notice from
Lender at any time following an Event of Default, to comply with all
instructions originated by Lender with respect to the Pledged Interests without
further consent of Borrower).

 

13



--------------------------------------------------------------------------------

14. Recourse. The provisions of Section 9.4 of the Loan Agreement are hereby
incorporated by reference into this Agreement.

15. Indemnity. Borrower agrees that the terms and provisions of Section 10.13 of
the Loan Agreement are hereby incorporated by reference into this Agreement to
the same extent and with the same force as if fully set forth herein.

16. Construction. All covenants, representations, terms and conditions contained
in this Agreement applicable to Borrower, Issuer, Pledged Interests or any
Issuer Formation Agreement shall be deemed to apply to Borrower, Issuer, Pledged
Interests or Issuer Formation Agreement, individually. It shall constitute an
Event of Default if any covenant, representation, term or condition contained in
this Agreement applicable to Borrower, Issuer, Pledged Interests or Issuer
Formation Agreement is breached (beyond any applicable notice and cure periods)
with respect to any single Borrower, Issuer, Pledged Interests or Issuer
Formation Agreement. Notwithstanding the foregoing to the contrary, it is
acknowledged and agreed that Issuer has not made, nor is deemed to have made any
covenants or representations under this Agreement or is otherwise bound by the
terms of this Agreement.

17. Miscellaneous.

(a) Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(b) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

(c) No Waiver; Cumulative Remedies. Lender shall not by any act (except by a
written instrument pursuant to Section 17(d) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any default or in any breach of any of the terms and
conditions hereof. No failure to exercise, nor any delay in exercising, on the
part of Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Lender would otherwise have on any future occasion. The
rights, remedies, powers and privileges herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any rights, remedies,
powers or privileges provided by law.

(d) Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Agreement may be waived, amended, or otherwise modified
except by a

 

14



--------------------------------------------------------------------------------

written instrument executed by the party against which enforcement of such
waiver, amendment, or modification is sought. This Agreement shall be binding
upon and shall inure to the benefit of Borrower and the respective successors
and assigns of Borrower and shall inure to the benefit of Lender and its
successors and assigns; provided no Borrower shall have any right to assign its
rights hereunder. The rights of Lender under this Agreement shall automatically
be transferred to any permitted transferee to which Lender transfers the Note
and Loan Agreement.

(e) Notices. Notices by Lender to Borrower to be effective shall be in writing
(including by facsimile transmission), addressed or transmitted to Borrower at
the address or facsimile number of Borrower set forth in the Loan Agreement, and
shall be deemed to have been duly given or made in accordance with the terms and
provisions of Section 10.6 of the Loan Agreement.

(f) Governing Law.

(i) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY BORROWER
AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE
SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE
NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

JAECKLE FLEISCHMANN & MUGEL, LLP

AVANT BUILDING—SUITE 900

200 DELAWARE AVENUE

BUFFALO, NY 14202-2107

ATTN: JESSICA E. LANKFORD

 

15



--------------------------------------------------------------------------------

ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND
ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS
UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

(g) Agents. Lender may employ agents and attorneys-in-fact in connection
herewith and shall not be responsible for their actions except for the gross
negligence or willful misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

(h) Irrevocable Authorization and Instruction to the Issuer. Borrower hereby
authorizes and instructs each Issuer and any servicer of the Loan to comply with
any instruction received by it from Lender in writing that is in accordance with
the terms of this Agreement, without any other or further instructions from
Borrower, and Borrower agrees that each applicable Issuer and any servicer shall
be fully protected in so complying, absent gross negligence, bad faith or
willful misconduct.

(i) Counterparts. This Agreement may be executed in any number of counterparts
and all the counterparts taken together shall be deemed to constitute one and
the same instrument.

(j) WAIVER OF JURY TRIAL, DAMAGES, JURISDICTION. BORROWER AND LENDER EACH HEREBY
AGREES TO WAIVE ITS RIGHTS TO A JURY TRIAL ON ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT

 

16



--------------------------------------------------------------------------------

OF THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR ANY
DEALINGS BETWEEN BORROWER AND LENDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. BORROWER AND LENDER EACH ACKNOWLEDGES THAT THIS WAIVER IS
A MATERIAL INDUCEMENT TO LENDER TO ENTER INTO A BUSINESS RELATIONSHIP WITH
BORROWER. BORROWER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH
ITS LEGAL COUNSEL, AND THAT SUCH WAIVER IS KNOWINGLY AND VOLUNTARILY GIVEN
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED, EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, REPLACEMENTS, REAFFIRMATIONS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, OR ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

WITH RESPECT TO ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT,
BORROWER SHALL AND HEREBY DOES SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK (AND ANY APPELLATE COURTS TAKING
APPEALS THEREFROM). BORROWER HEREBY WAIVES AND AGREES NOT TO ASSERT, AS A
DEFENSE IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, (A) THAT IT IS NOT SUBJECT TO SUCH JURISDICTION OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN THOSE COURTS OR
THAT THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY NOT BE ENFORCED IN OR
BY THOSE COURTS OR THAT IT IS EXEMPT OR IMMUNE FROM EXECUTION, (B) THAT THE
ACTION, SUIT OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR (C) THAT THE
VENUE OF THE ACTION, SUIT OR PROCEEDING IS IMPROPER. IN THE EVENT ANY SUCH
ACTION, SUIT, PROCEEDING OR LITIGATION IS COMMENCED, BORROWER AGREES THAT
SERVICE OF PROCESS MAY BE MADE, AND PERSONAL JURISDICTION OVER BORROWER
OBTAINED, BY SERVICE OF A COPY OF THE SUMMONS, COMPLAINT AND OTHER PLEADINGS
REQUIRED TO COMMENCE SUCH LITIGATION UPON BORROWER AT THE ADDRESS OF BORROWER
AND TO THE ATTENTION OF SUCH PERSON AS SET FORTH IN THIS SECTION 17.

(k) No claim may be made by Borrower against Lender, its affiliates and its
respective directors, officers, employees, or attorneys for any special,
indirect or consequential damages (“Special Damages”) in respect of any breach
or wrongful conduct (whether the claim

 

17



--------------------------------------------------------------------------------

therefor is based on contract, tort or duty imposed by law) in connection with,
arising out of, or in any way related to the transactions contemplated or
relationship established by this Agreement, or any act, omission or event
occurring in connection herewith or therewith; and to the fullest extent
permitted by law each Borrower hereby waives, releases and agrees not to sue
upon any such claim for Special Damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the date set forth above.

 

BORROWER: CHT SL IV Holding, LLC, a Delaware limited liability company   By:  

/s/ Joshua J. Taube

    Name: Joshua J. Taube     Title: Vice President LENDER: RCG LV DEBT IV
NON-REIT ASSETS HOLDINGS, LLC a Delaware limited liability By:  

RCG Longview Debt Fund IV, L.P., a Delaware limited partnership, its sole member

 

By:

 

RCG Longview Debt Fund IV

Partners, LLC, a Delaware limited

Liability company, its general partner

By:    

/s/ Dean C. Ravosa

    Name: Dean C. Ravosa     Title: Chief Operating Officer

 

1



--------------------------------------------------------------------------------

EXHIBIT A

ACKNOWLEDGMENT AND CONSENT

CHTSUN PARTNERS IV, LLC, a Delaware limited liability company (“JV”) hereby
acknowledges receipt of a copy of that certain Pledge and Security Agreement
(the “Pledge Agreement”) granted by CHT SL IV HOLDING, LLC, a Delaware limited
liability company (“Borrower”) to and for the benefit of Lender (as defined
therein) and acknowledges that Borrower is bound thereby. JV agrees to notify
Lender promptly in writing of the occurrence of any of the events described in
Section 4(a) of the Pledge Agreement.

Dated:                  , 2012

 

JV:    

 

  , a  

 

 

By:  

 

  , a  

 

  ,   its  

 

   

 

    By:    

 

      Name:       Title:

 

1



--------------------------------------------------------------------------------

EXHIBIT B

INSTRUCTION TO REGISTER PLEDGE

            , 2012

To:   CHTSUN PARTNERS IV, LLC, a Delaware limited liability company

In accordance with the requirements of that certain Pledge and Security
Agreement dated as the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Pledge Agreement”), between RCG LV DEBT IV
NON-REIT ASSETS HOLDINGS, LLC, a Delaware limited liability company (“Lender”)
and CHT SL IV HOLDING, LLC, a Delaware limited liability company, (“Borrower”)
(capitalized but undefined terms used herein as therein defined), you are hereby
instructed to register the pledge of the following interests as follows:

All right, title and interest now owned or hereafter acquired by Borrower in the
following:

(i) all limited liability company membership interests, partnership interests,
capital stock or other equity interests of, and all other right, title and
interest now owned or hereafter acquired by Borrower in and to Issuer (as
defined in the Pledge Agreement), together with (a) all additional membership
interests, partnership interests, capital stock or other equity interests in
Issuer and options, warrants, and other rights now or hereafter acquired by
Borrower in respect of such membership interests, partnership interests, capital
stock or other equity interests (whether in connection with any capital
increase, recapitalization, reclassification, or reorganization of Issuer or
otherwise) and all other property, rights or instruments of any description at
any time issued or issuable as an addition to or in substitution for such
membership interests, partnership interests, capital stock or other equity
interests; (b) all certificates, instruments, or other writings representing or
evidencing interests in Issuer, and all accounts and general intangibles arising
out of, or in connection with, the interests in Issuer; (c) any and all moneys
or property due and to become due to Borrower now or in the future in respect of
the interests in Issuer, or to which Borrower may now or in the future be
entitled in its capacity as a member, partner, shareholder or other equity
holder of Issuer, whether by way of a dividend, distribution, return of capital
or otherwise; (d) all other claims which Borrower now has or may in the future
acquire in its capacity as a member, partner, shareholder or other equity holder
of Issuer against Issuer and its property; and (e) all rights of Borrower under
the applicable Issuer Formation Agreement applicable to Issuer (and all other
agreements, if any, to which Borrower is a party from time to time which relate
to its ownership of the interests in Issuer), including, without limitation, all
voting and consent rights of Borrower arising thereunder or otherwise in
connection with Borrower’s ownership of the interests in Issuer (collectively,
the “Pledged Interests”);

 

1



--------------------------------------------------------------------------------

(ii) all right, title and interest of Borrower in, to and under any policy of
insurance payable by reason of loss or damage to the Pledged Interests and any
other Collateral;

(iii) all “accounts”, “general intangibles”, “payment intangibles”,
“instruments” and “investment property” (in each case as defined in the Code)
constituting or relating to the foregoing;

(iv) any Net Liquidation Proceeds After Debt Service allocable to the Pledged
Interests; and

(v) to the extent not otherwise part of the Pledged Interests, all Proceeds,
income and profits thereof and all property received in exchange or substitution
thereof, of any of the foregoing property of Borrower.

You are hereby further authorized and instructed to execute and deliver to
Lender a Confirmation Statement and Instruction Agreement, substantially in the
form of Exhibit C to the Pledge Agreement and, to the extent provided more fully
therein, to comply with the instructions of Lender in respect of the Collateral
without further consent of, or notice to, Borrower.

Dated:             , 2012

 

LENDER: [RCG] By:  

 

  Name:   Title:

 

BORROWER:    

 

  , a  

 

 

  By:  

 

    Name:     Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C

CONFIRMATION STATEMENT AND INSTRUCTION AGREEMENT

            , 2012

 

To: RCG LV DEBT IV NON-REIT ASSETS HOLDINGS, LLC, a Delaware limited liability
company

Pursuant to the requirements of that certain Pledge and Security Agreement dated
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Pledge Agreement”), between RCG LV DEBT IV NON-REIT ASSETS HOLDINGS,
LLC, a Delaware limited liability company (“Lender”) and CHT SL IV HOLDING, LLC,
a Delaware limited liability company (“Borrower”) (capitalized but undefined
terms used herein as therein defined), this Confirmation Statement and
Instruction Agreement relates to those ownership interests (the “Pledged
Interests”), as further described on Schedule I to the Pledge Agreement, issued
by CHTSUN PARTNERS IV, LLC, a Delaware limited liability company (“Issuer”).

The Pledged Interests are not (i) “investment company securities” (within the
meaning of Section 8-103 of the Uniform Commercial Code (the “Code”)) or
(ii) dealt in or traded on securities exchanges or in securities markets. The
terms of any Pledged Interest or the Issuer Formation Agreement provides that it
is a “security” (within the meaning of Sections 8-102(a)(15) and 8-103 of the
Code) and Issuer agrees as follows:

On the date hereof, the registered owner of 55.0212% of the ownership interests
in JV and the Pledged Interests is Borrower.

The registered pledgee of the Pledged Interests is:

RCG LV DEBT IV NON-REIT ASSETS HOLDINGS, LLC, a Delaware limited liability
company

There are no liens of Issuer on the Pledged Interests or any adverse claims
thereto for which Issuer has a duty under Section 8-403 of the Code. Issuer has
by book-entry registered the Pledged Interests in the name of the registered
pledgee on or before the date hereof. No other pledge is currently registered on
the books and records of Issuer with respect to the Pledged Interests.



--------------------------------------------------------------------------------

Until the Debt is paid in full (exclusive of provisions which shall survive full
payment), Issuer agrees to: (i) comply with the instructions of Lender sent in
accordance with Section 17(h) of the Pledge Agreement, without any further
consent from Borrower or any other Person, in respect of the Collateral; and
(ii) disregard any request made by Borrower or any other person which
contravenes the instructions of Lender with respect to the Collateral.

Dated:             , 2012

 

MORTGAGE BORROWER:

 

  , a  

 

 

By:  

 

  , a  

 

  ,   its  

 

   

 

    By:    

 

      Name:       Title: ACKNOWLEDGED AND AGREED:

 

[RCG]

 

By:     

 

     Name:        Title:  

 

BORROWER:

 

  , a  

 

 

By:  

 

  , a  

 

  ,   its  

 

   

 

    By:    

 

      Name:       Title:

 

2



--------------------------------------------------------------------------------

SCHEDULE I

 

ISSUER

  

PLEDGOR

  

INTERESTS PLEDGED

CHTSun Partners IV, LLC    CHT SL IV HOLDING, LLC, a Delaware limited liability
company    55.0212% of the membership interests in CHTSun Partners IV, LLC

 

3



--------------------------------------------------------------------------------

SCHEDULE II

 

Pledgor

  

Chief Executive

Office/Principal

Place of

Business

   Type of
Entity    Organizational
Identification
Number    Jurisdiction
of
Incorporation
or Formation    Name under
which
Borrower
does
business, if
other than
its legal
name    Date
located at
present
address if
less than
six years

CHT SL IV HOLDING, LLC

   c/o CHT Partners, LP, CNL Center at City Commons, 450 South Orange Avenue,
Orlando, Florida 32801    Limited
Liability
Company       Delaware    N/A    N/A

 

4



--------------------------------------------------------------------------------

SCHEDULE III

(Delivered Certificates)

(to be attached)

 

5